DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
     This FINAL action is in response to applicant’s amendment of 8 October 2021.  Claims 1-18 and 20-21 are pending. Claims 1-4, 6-9, 11-14, 16-18, and 20 are currently amended.  Claim 19 is cancelled.  Claim 21 is new. 

Response to Arguments
Applicant’s filling of drawings with respect to the drawing objection as set forth in the office action of 12 May 2021 have been fully considered and are persuasive. As such, the objection to the drawings has been withdrawn.   
Applicant’s amendments, with respect to the objection to claims 1, 3, 11, and 13 as set forth in the Office Action of 12 May 2021 have been fully considered and are persuasive.  As such, the objection has been withdrawn.
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 12 May 2021 have been fully considered are persuasive.  As such the claim interpretation under USC 112(f) is withdrawn. However, such amendments have caused further claim interpretation under 35 USC 112(f) addressed below under 35 USC 112(f).
Applicant’s amendments/arguments, with respect to the rejection under 35 USC 112(a) as set forth in the Office Action of 12 May 2021 have been fully considered and are persuasive. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(a).
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 12 May 2021 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s amendments/arguments with respect to the rejection of claims 11, 13, and 15-20 under 35 USC 101 have been carefully considered and are persuasive. As such, the rejection as previously presented has been withdrawn
Applicant’s arguments with respect to claims 1-5, 7, 9-15, 17, and 20 as being unpatentable under 35 USC 102 as anticipated by Rasmusson, claims 6 and 16 under USC103 as being unpatentable over Rasmusson in view of Yester, and claims 8 and 18 as being unpatentable over Rasmusson in view of Benscheid have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 21 is objected to because of the following informalities: the recited limitation “the vehicle-to-external communication and the vehicle-to-vehicle communication” in line 21 contains obvious typographic mistake which should be corrected to “the vehicle-to-external communication” or “the vehicle-to-external a vehicle-to-vehicle communication”. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
a navigation system for/configured to provide map view data”, and “a receiver for/configured to receive more data for the dynamic environmental model data” in claims 1, 11, and 21, and “a human machine interface configured to receive a selected zoom of the plurality of zoom factors from a driver” in claims 11 and 21.
Corresponding structure for “a human machine interface configured to receive a selected zoom of the plurality of zoom factors from a driver” is found on paragraph 0006 and 0009 which is a display of the vehicle which is made to display the collective view in different scales with different zoom factors. 
However, “the navigation system for/configured to provide map view data” and “a receiver for/configured to receive more data for the dynamic environmental model data” as recited in claims 1, 11, and 21 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 recite “a circuit to create a plurality of collective views at a plurality of zoom factors, wherein: at least a furthest zoomed-out one of the plurality of zoom factors consists of the map view data and the dynamic environmental data received solely from the vehicle-to-external communication and the vehicle-to-vehicle communication; one or more intermediate ones of the plurality of zoom factors includes the map view data and the dynamic environmental model data; and at least a furthest zoomed-in one of the plurality of zoom factors consists of the dynamic environmental model data and the route”. Independent claim 21 recite “a first circuit configured to combine the map view data with the dynamic environment model data to create a plurality of collective views at a plurality of zoom factors, wherein: at least a furthest zoomed-out one of the plurality of zoom factors consists of the map view data and the dynamic environmental data received solely from the vehicle-to-external 
The specification, specifically on paragraphs (0004, 0034, and 0040) were cited as support for these claim amendments. Paragraph 0004 teaches the vehicle including different sensors to generate dynamic model and displaying data from the dynamic a model in the vehicle, paragraphs 0034 teaches calculating a route by the navigation system and displaying it to the driver, and paragraph 0040 teaches the different component and circuit of performing the function of the claim. Further, examiner points out to paragraph 0033 to teach generating different zoom factors, however, nowhere in the specification teaches “at least a furthest zoomed-out one of the plurality of zoom factors consists of the map view data and the dynamic environmental data received solely from the vehicle-to-external communication and the vehicle-to-vehicle communication; one or more intermediate ones of the plurality of zoom factors includes the map view data and the dynamic environmental model data; and at least a furthest zoomed-in one of the plurality of zoom factors consists of the dynamic environmental model data and the route”. 
Claims 2-10, 12-18, and 20 are rejected for being dependent upon a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recite “the navigation system for/configured to provide map view data” and “a receiver for/configured to receive more data for the dynamic environmental model data” as recited in claims 1, 11, and 21”. The specification does not provide corresponding structure for these limitations. On page paragraph 0003 the navigation system is described to utilize GPS data to determine position of the vehicle and other functions, in paragraph 0023 the receiver is described as a communication interface designed for communication of the vehicle with surroundings (V2X) or vehicle to vehicle (V2V). However these are not corresponding structure and do not show adequate algorithm capable of performing the function. There is no direct or any connection of corresponding structure of the processing modules in the specification.
Claims 2-10, 12-18, and 20 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al (US20180136000) in view of Lee et al (US20180170327) in view of Sata (US20190212162)
With respect to claim 1, Rasmusson discloses a method for representing data in a vehicle (see at least [abstract]), the method comprising: providing map view data from a navigation system of the vehicle, wherein the map view data includes a route of the vehicle to a destination (see at least [0045] and [0049]); providing dynamic environment model data from a plurality of sensors of the vehicle (see at least [0025], [0033-0034], [0040-0042], [0045],  and [Fig. 3-5]); receiving with a receiver more data for the dynamic environment model data from an external source separate from the (see at least [0037] and [0039]);  combining the map view data with the dynamic environment model data with a circuit to create a plurality of collective views (see at least [0025], [0033-0034], [0040-0042], [0045],  and [Fig. 3-5]); displaying a collective view (see at least [0033-0034], [0040-0042], [0045],  and [Fig. 3-5], Rasmusson discloses displaying a real time situational awareness view where dynamic environmental data is displayed along with the map.).
However, Rasmusson do not specifically teach receiving with the receiver additional data for the dynamic environment model data from one or more other vehicles via a vehicle-to vehicle communication. Lee teaches receiving with the receiver additional data for the dynamic environment model data from one or more other vehicles via a vehicle-to vehicle communication (see at least [0013], [0065], [0042] and [0201], Lee Teaches receiving data of the environment for the map display from one or more other vehicles via vehicle-vehicle communication.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson to incorporate the teachings of Lee of receiving with the receiver additional data for the dynamic environment model data from one or more other vehicles via a vehicle-to vehicle communication. This would be done to increase safety of the vehicle by increasing recognition of obstacles and reducing possibility of misrecognition (see Lee para 0239 and 0242).
Furthermore, Rasmusson as modified by Lee do not specifically teach wherein the plurality of collective views are created at a plurality of zoom factors, wherein: at 
However, Sata teaches wherein the plurality of collective views are created at a plurality of zoom factors (see at least [0020], [0035-0036], and [Fig. 3C-3D] Sata teaches differ views that are created at different zoom levels.), wherein: at least a furthest zoomed-out one of the plurality of zoom factors consists of the map view data and the dynamic environmental data received solely from the vehicle-to-external communication and the vehicle-to-vehicle communication (see at least [0004], [0022], [0030], and [0036], Sata teaches different level of zoom (zoom factors) which displays environment data and map data, one of the zoom levels is a zoomed out level that maybe set (selected) automatically or manually); one or more intermediate ones of the plurality of zoom factors includes the map view data and the dynamic environmental model data (see at least [0020], [0033], [0036], and [Figs. 3C-3D], Sata teaches intermediate zoom levels (e.g. level 3 or 8) that includes displaying environment/map data.); and at least a furthest zoomed-in one of the plurality of zoom factors consists of the dynamic environmental model data and the (see at least [0020], [0030], and [0074], Sata teaches zoomed in factor(s) in one of the plurality of zoom factors.); receiving a selected zoom of the plurality of zoom factors from a driver of the vehicle (see at least [0021], [0030], and [0033], Sata teaches that zoom factors may be adjusted automatically or manually selected for display.); and the displaying of the collective view comprising a selected collective view of the plurality of collective views to the driver in response to the selected zoom (see at least [0030], [0033], and [Figs. 1A-1B], Sata teaches displaying the map according to a zoom level selected by a user.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson as Modified by Lee to incorporate the teachings of Sata wherein the plurality of collective views are created at a plurality of zoom factors, wherein: at least a furthest zoomed-out one of the plurality of zoom factors consists of the map view data and the dynamic environmental data received solely from the vehicle-to-external communication and the vehicle-to-vehicle communication; one or more intermediate ones of the plurality of zoom factors includes the map view data and the dynamic environmental model data; and at least a furthest zoomed-in one of the plurality of zoom factors consists of the dynamic environmental model data and the route; receiving a selected zoom of the plurality of zoom factors from a driver of the vehicle; and the displaying of the collective view comprising a selected collective view of the plurality of collective views to the driver in response to the selected zoom. This would be done to provide a safer, more accurate map for the driver to view while the driver is operating the vehicle.
With respect to claim 2, Rasmusson discloses wherein the plurality of sensors includes two or more of a radar, a lidar, an ultrasound sensor, and a global positioning positions system sensor (see at least [0025] and [0031]).
With respect to claim 3, Rasmusson discloses wherein the map view data is further generated using an electronic horizon provider that provides relevant map data along a most probable path of the vehicle (see at least [0049-0052]).
With respect to claim 4, Rasmusson discloses wherein the map view data provides relevant map data proximate the vehicle (see at least [0052]).
With respect to claim 5, Rasmusson discloses wherein the dynamic environment model data includes information concerning a carriageway or concerning traffic lanes, obstacles, speed limits, other road users such as vehicles and/or pedestrians (see at least [0040] and [0045]).
With respect to claim 6, Rasmusson modified by Lee and Sata teaches wherein the dynamic environment model data is generated using one or more of a radar, a lidar, an ultrasound sensor, or a global positioning system sensor associated with the one or more other vehicles, and is transmitted to the vehicle using the vehicle-to-vehicle communication (Lee at least [0013], [0065], [0042] and [0201] teaches receiving data of the environment for the map display from one or more other vehicles via vehicle-vehicle communication). 
With respect to claim 7, Rasmusson discloses wherein the dynamic environment model data includes information concerning a current traffic flow, road conditions and traffic disruptions proximate the vehicle (see at least [0049] and [0052]).
With respect to claim 8, Rasmusson as modified by Lee and Sata teach wherein the plurality of collective views is represented in a plurality of different degrees of detail based on the selected zoom (Sata at least [0016] and [0035]).
With respect to claim 9, Rasmusson discloses wherein the selected collective view is displayed to the driver using a human machine interface provided in the vehicle (see at least [0045]). 
With respect to claim 10, Rasmusson discloses wherein the human machine interface includes one of a display or a head-up display (see at least [0033] and [0045]). 
With respect to claims 11, 12, 13, 14, 15, 16, 17, 18, and 20 they are system claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, 5, 6, 7, 8 and 10. As such, claims 11, 12, 13, 14, 15, 16, 17, 18 and 20 with the addition of a human machine interface (see Rasmusson at least [0021], [0033], and [0035]) are rejected for substantially the same reasons given for the respective method claims 1, 2, 3, 4, 5, 6, 7, 8, and 10 and are incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al (US20180136000) in view of Sata (US20190212162)
With respect to claim 21, Rasmusson discloses a system for representing data in a vehicle (see at least [abstract]), the system comprising: a navigation system configured to provide map view data, wherein the map view data includes a route of the vehicle to a destination (see at least [0045] and [0049]); a plurality of sensors (see at least [0025], [0033-0034], [0040-0042], [0045],  and [Fig. 3-5]); a receiver configured to receive more data for the dynamic environment model data from an external source separate from the vehicle via a vehicle-to-environment communication (see at least [0037] and [0039]); a first circuit configured to combine the map view data with the dynamic environment model data to create a plurality of collective views (see at least [0025], [0033-0034], [0040-0042], [0045],  and [Fig. 3-5]); displaying a collective view (see at least [0033-0034], [0040-0042], [0045],  and [Fig. 3-5], Rasmusson discloses displaying a real time situational awareness view where dynamic environmental data is displayed along with the map.).
However, Rasmusson do not specifically teach wherein the plurality of collective views are created at a plurality of zoom factors, wherein: at least a furthest zoomed-out one of the plurality of zoom factors consists of the map view data and the dynamic environmental data received solely from the vehicle-to-external communication and the vehicle-to-vehicle communication; and at least a furthest zoomed-in one of the plurality of zoom factors consists of the dynamic environmental model data and the route; and a human machine interface configured to receive a selected zoom of the plurality of zoom factors from a driver of the vehicle, and display a selected collective view of the plurality of collective views to the driver in response to the selected zoom.
Sata teaches wherein the plurality of collective views are created at a plurality of zoom factors (see at least [0020], [0035-0036], and [Fig. 3C-3D] Sata teaches differ views that are created at different zoom levels.), wherein: at least a furthest zoomed-out one of the plurality of zoom factors consists of the map view data and the dynamic (see at least [0004], [0022], [0030], and [0036], Sata teaches different level of zoom (zoom factors) which displays environment data and map data, one of the zoom levels is a zoomed out level that maybe set (selected) automatically or manually); and at least a furthest zoomed-in one of the plurality of zoom factors consists of the dynamic environmental model data and the route (see at least [0020], [0030], and [0074], Sata teaches zoomed in factor(s) in one of the plurality of zoom factors.); and a human machine interface configured to receive a selected zoom of the plurality of zoom factors from a driver of the vehicle (see at least [0021], [0030], and [0033], Sata teaches that zoom factors may be adjusted automatically or manually selected for display.), and display a selected collective view of the plurality of collective views to the driver in response to the selected zoom (see at least [0030], [0033], and [Figs. 1A-1B], Sata teaches displaying the map according to a zoom level selected by a user.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson to incorporate the teachings of Sata wherein the plurality of collective views are created at a plurality of zoom factors, wherein: at least a furthest zoomed-out one of the plurality of zoom factors consists of the map view data and the dynamic environmental data received solely from the vehicle-to-external communication and the vehicle-to-vehicle communication; and at least a furthest zoomed-in one of the plurality of zoom factors consists of the dynamic environmental model data and the route; and a human machine interface configured to receive a selected zoom of the plurality of zoom factors from a 

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667      

/YUEN WONG/Primary Examiner, Art Unit 3667